Citation Nr: 1010756	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to January 13, 2009, for chronic fatigue 
syndrome. 

2.  Entitlement to an initial disability rating in excess of 
40 percent from January 13, 2009, for chronic fatigue 
syndrome. 

3.  Entitlement to an initial disability rating in excess of 
20 percent prior to January 13, 2009, for multiple 
arthralgias of the knees, shoulders, ankles and back (claimed 
as sore joints). 

4.  Entitlement to an initial disability rating in excess of 
20 percent from January 13, 2009, for multiple arthralgias of 
the right ankle and lumbar spine (previously also of the left 
ankle, knees and shoulders) (claimed as sore joints).  

5.  Entitlement to an initial disability rating in excess of 
10 percent from January 13, 2009, for degenerative changes of 
the right knee.  

6.  Entitlement to an initial disability rating in excess of 
10 percent from January 13, 2009, for degenerative changes of 
the left knee.  

7.  Entitlement to an initial disability rating in excess of 
10 percent from January 13, 2009, for degenerative changes of 
the right shoulder.  

8.  Entitlement to an initial disability rating in excess of 
10 percent from January 13, 2009, for degenerative changes of 
the left shoulder.  

9.  Entitlement to a separate, compensable disability rating 
for the left ankle. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to 
October 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that granted service connection and 
assigned a 10 percent disability rating for chronic fatigue 
syndrome (CFS), effective from February 18, 1997, and granted 
service connection and assigned a 20 percent disability 
rating for multiple arthralgias of the knees, shoulders, 
ankles, and back (claimed as sore joints), effective from 
February 18, 1997.  

The Veteran filed a timely appeal challenging the disability 
ratings that had been assigned.  In November 2008, the Board 
remanded the appeal for further development.  In 
September 2009, the RO issued a rating decision increasing 
the disability rating for CFS to 40 percent for the period 
from January 13, 2009, and granting separate 10 percent 
disability ratings (effective January 13, 2009) for 
degenerative changes of the right knee, left knee, right 
shoulder, and left shoulder.  The disability rating for 
service-connected multiple arthralgias remained at 
20 percent.  

Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
And since the separate ratings assigned for multiple 
arthralgias are part of the Veteran's appeal with respect to 
the appropriate rating for his sore joints, the evaluation 
assigned to each of the separate ratings is also before the 
Board.  Moreover, the record is not complete as to whether a 
separate, compensable rating is warranted for the left ankle, 
so that portion of the multiple arthralgias disability is 
addressed in the Remand section of this decision.  As a 
result, for purposes of this appeal, the Board has changed 
the name of the arthralgias disability from January 13, 2009, 
to multiple arthralgias of the right ankle and lumbar spine 
(previously also of the left ankle, knees and shoulders) 
(claimed as sore joints) and the Board has added a ninth 
issue of entitlement to a separate, compensable rating for 
the left ankle disability.  The Board refers the issue of 
changing the name of the arthralgias disability from 
January 13, 2009, to the RO for appropriate action. 

In October 2009, the Veteran submitted a written statement in 
which he seeks a ruling that his disabilities are permanent.  
October 2009 Statement by Veteran; see also August 2008 VA 
Form 9 and August 2008 Attachment to VA Form 9 (disabilities 
should be deemed to be permanent and total).  He also pointed 
out that evidence of his lung damage is available from his 
doctor in Reed City, Michigan, evidence of brain damage is 
shown in a recent VA cat scan, and that his elbows lock up.  
October 2009 Statement by Veteran.  In August 2008, the 
Veteran submitted to the RO a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in which he discusses the current severity 
of several symptoms and/or disabilities, such as 
fibromyalgia, constant diarrhea, irritable bowel syndrome, 
respiratory problems, night sweats, a neurological disorder, 
and constant numbness and falling asleep of extremities.  
August 2008 VA Form 9.  In an April 2006 statement, he 
pointed out that VA has left out elbows, wrists, hips, and 
clavicles, and even fingers and that VA had forgotten 
constant recurring rashes and breathing problems.  April 2006 
Statement by Veteran.  

The issues of changing the name of the arthralgias 
disability, a declaration of permanent disability, lung 
damage, brain damage, elbow disability, and current severity 
of fibromyalgia, constant diarrhea, irritable bowel syndrome, 
respiratory problems, night sweats, a neurological disorder, 
constant numbness and falling asleep of extremities, wrists, 
hips, clavicles, fingers, constant recurring rashes and 
breathing problems, as discussed, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to a separate compensable rating for 
the left ankle is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to January 13, 2009, the Veteran's CFS disability 
manifested in signs and symptoms that waxed and waned but did 
not result in the Veteran being confined to bed rest for two 
weeks duration (or longer) under the care of a physician.  

2.  For the period from January 13, 2009, the Veteran's CFS 
disability manifested in signs and symptoms that waxed and 
waned, resulting in periods of incapacitation of at least six 
weeks total duration per year; however, it did not manifest 
in signs and symptoms which are nearly constant and so severe 
as to restrict routine daily activities almost completely and 
which may occasionally preclude self-care.  

3.  Prior to January 13, 2009, the Veteran had full range of 
painful motion of the joints in his knees, shoulders, ankles, 
and lumbar spine, and occasionally, the pain flared up in 
those joints.  

4.  From January 13, 2009, the Veteran both had limited 
motion of both knees and shoulders that was noncompensable 
under the rating criteria used to evaluate the particular 
joints and his X-rays established degenerative changes in 
those joints. 

5.  From January 13, 2009, the Veteran had full range of 
painful motion of the joints in his right ankle and lumbar 
spine, and occasionally, the pain flared up in those joints; 
his X-rays did not show degenerative changes in those joints.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent prior to January 13, 2009, for chronic fatigue 
syndrome have not been met.   38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.14, 4.88b and Diagnostic Code 6345 (2009).  

2.  The criteria for an initial disability rating of 60 
percent and no higher from January 13, 2009, for chronic 
fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.14, 4.88b and Diagnostic Code 6345 (2009).  

3.  The criteria for an initial disability rating in excess 
of 20 percent prior to January 13, 2009, for multiple 
arthralgias of the knees, shoulders, ankles and back (claimed 
as sore joints) have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.14, 4.20, 4.40, 4.45, 4.71a and Diagnostic 
Codes 5002, 5003, 5025, 5201, 5207, 5260 (2009).  

4.  The criteria for an initial disability rating in excess 
of 20 percent from January 13, 2009, for multiple arthralgias 
of the right ankle and lumbar spine (previously also of the 
left ankle, knees and shoulders) (claimed as sore joints) 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 
4.20, 4.40, 4.45, 4.71a and Diagnostic Codes 5002, 5003, 
5025, 5201, 5207, 5260 (2009).  

5.  The criteria for an initial disability rating in excess 
of 10 percent from January 13, 2009, for degenerative changes 
of the right knee have not been met.   38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.14, 4.20, 4.40, 4.45, 4.71a and Diagnostic 
Codes 5002, 5003, 5025, 5201, 5260 (2009).  

6.  The criteria for an initial disability rating in excess 
of 10 percent from January 13, 2009, for degenerative changes 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.14, 4.20, 4.40, 4.45, 4.71a and Diagnostic 
Codes 5002, 5003, 5025, 5201, 5260 (2009).  

7.  The criteria for an initial disability rating in excess 
of 10 percent from January 13, 2009, for degenerative changes 
of the right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.20, 4.40, 4.45, 4.71a and 
Diagnostic Codes 5002, 5003, 5025, 5260 (2009).  
 
8.  The criteria for an initial disability rating in excess 
of 10 percent from January 13, 2009, for degenerative changes 
of the left shoulder have not been met.   38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.14, 4.20, 4.40, 4.45, 4.71a and 
Diagnostic Codes 5002, 5003, 5025, 5260 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Here, the RO 
created two staged ratings.  For the period prior to 
January 13, 2009, the Veteran was assigned a 10 percent 
rating for CFS and a 20 percent rating for multiple 
arthralgias.  For the period from January 13, 2009, the 
Veteran was assigned a 40 percent rating for CFS, separate 
10 percent ratings each for degenerative changes of the right 
knee, left knee, right shoulder, and left shoulder, and a 20 
percent rating was continued for the multiple arthralgias 
disability that applies only with respect to joint pain of 
the right ankle and lumbar spine.  As discussed below, the 
evidence supports the two staged ratings as assigned by the 
RO.  

As an initial matter, the Veteran asserts in his August 2008 
VA Form 9 that since several doctors have told him that he is 
100 percent disabled, his ratings should be 100 percent.  But 
VA evaluates individual disabilities by applying the rating 
criteria set forth in its regulations.  Here, as discussed 
below, none of the Veteran's disabilities at issue in this 
appeal manifests in symptoms that warrant a 100 percent 
rating for any particular individual disability.  But the 
Board notes that in a January 2005 rating decision, the 
Veteran was granted a total rating for compensation purposes 
due to individual unemployability (TDIU), effective from 
February 1997, so that notwithstanding the individual ratings 
that have not been assigned 100 percent ratings, he is 
receiving compensation at a 100 percent rate.  

A.  Chronic fatigue syndrome 

1.  CFS from January 13, 2009 

For the period from January 13, 2009, the Veteran was 
assigned a 40 percent rating for his CFS disability.  The 
criteria for evaluating CFS is found in Diagnostic Code 6354 
and there are two ratings available that are higher than 
40 percent:  a 100 percent rating and a 60 percent rating.  
38 C.F.R. § 4.88b.  A 100 percent rating is assigned for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Diagnostic Code (DC) 6354, 38 C.F.R. 
§ 4.88b.  

The Veteran claims that he should be rated 100 percent for 
his CFS based on VA rules, but he did not provide any details 
as to how his incapacity meets VA's rating criteria.  
August 2008 VA Form 9; September 2003 Notice of Disagreement 
(his CFS is constant and restricts activities by 
100 percent).   He merely points out that several doctors 
have told him that he is 100 percent disabled.  August 2008 
VA Form 9.  

As discussed more fully below, for the period from 
January 13, 2009, the record is not clear as to whether the 
Veteran's signs and symptoms are nearly constant or wax and 
wane.  January 2009 C&P Exam (Veteran reported that his 
symptoms are constant, but the examiner found that he has had 
incapacitating events well over two weeks per year).  But 
even if the signs and symptoms are considered to be nearly 
constant, the Veteran's CFS is not so severe that it 
restricts his routine daily activities almost completely.  
The Veteran told the January 2009 C&P examiner that he cuts 
the lawn on a rider mower and helps with the vacuuming 
(albeit with the need to rest).  Moreover, he indicated that 
his CFS has no affect on his feeding, only a mild effect on 
his traveling, and a moderate effect on chores, shopping, and 
recreation.  The only items he reported were severely 
affected were exercising, sports, and shoveling snow.  
Although a lay person, the Veteran is competent to describe 
what activities he can and cannot engage in.  38 C.F.R. 
§ 3.159(a)(2) (lay evidence can be provided by a person who 
has no specialized education, training, or experience, but 
who knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person). 

There is mixed evidence about his ability to care for 
himself.  At his June 2007 C&P mental disorders exam, he 
reported that his wife had quit her job to take care of him 
and that with respect to the activities of daily living, he 
needed to be reminded by his wife to keep clean and bathe.  
But the Veteran reported to the January 2009 C&P examiner 
that the CFS had no affect on his toileting and grooming and 
only a mild affect on his dressing.  January 2009 C&P Exam.  
It thus appears that while his wife reminds him to bathe, his 
CFS disability does not preclude him from caring for himself.  
Since the description of the effect of his CFS disability 
reported by Veteran shows that his routine daily activities 
are not restricted almost completely, and he is not precluded 
from self-care by his CFS disability, a 100 percent rating is 
not warranted.   

A 60 percent rating is available for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms which either: (1) are nearly constant and 
restrict routine daily activities to less than 50 percent of 
the pre-illness level; or (2) wax and wane, resulting in 
periods of incapacitation of at least six weeks total 
duration per year.  DC 6354, 38 C.F.R. § 4.88b.  For purposes 
of evaluating a CFS disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.  DC 6354, 38 C.F.R. § 4.88b (Note 
following criteria for a 10 percent rating).  

The Veteran reported to the C&P examiner that his symptoms 
are constant rather than nearly constant or waxing and 
waning.  But based on the Veteran's description of the effect 
of his CFS on various activities, the examiner provided a 
medical opinion that the Veteran's CFS signs and symptoms 
restrict his routine daily activities to 60 percent of his 
pre-illness level.  January 2009 C&P Exam.  As a medical 
professional, the C&P examiner is competent to provide an 
opinion evaluating the severity of the Veteran's CFS signs 
and symptoms.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  

The record supports the C&P examiner's opinion.  As a result 
of his CFS, the Veteran is chronically tired, cannot shovel 
snow, exercise, or play sports.  But while his ability to 
engage in other activities is diminished somewhat, he still 
mows the lawn, vacuums, does chores, goes shopping, 
participates in some kinds of recreation, goes traveling, 
dresses himself, uses the toilet without assistance, and 
feeds himself.    January 2009 C&P Exam.  Since a reduction 
to less than 50 percent of pre-illness level is needed for a 
60 percent rating, the evidence does not meet the criteria 
for a higher rating with respect to nearly constant signs and 
symptoms.  

As for the criteria used in evaluating a CFS disability where 
the symptoms wax and wane, the C&P examiner did not provide 
clear guidance as to how often the Veteran has periods of 
incapacitation during a year.  Based on the criteria for the 
next-higher rating, the C&P examiner was asked to provide an 
opinion as to whether the Veteran's signs and symptoms 
resulted in incapacitations of at least 2 weeks' duration per 
year.  After reviewing all of the information, the C&P 
examiner stated that the Veteran had incapacitating events 
well over 2 weeks per year.  January 2009 C&P Exam.  The RO 
then increased the Veteran's disability rating to 40 percent 
(available for incapacitating events of at least four but 
less than six weeks' duration).  

The issue then is whether the incapacitating events that are 
"well over 2 weeks' duration" last as long as at least six 
weeks' duration, which would warrant the assignment of a 
60 percent rating.  The Veteran merely states that he is 
"frequently" in bed, without any specific quantification.  
April 2006 Statement by Veteran.  In providing a rationale 
for his opinion, the C&P examiner stated that the Veteran is 
not able to overdo it or he suffers for several days 
afterward and is incapacitated after that.  

When there is an approximate balance of positive and negative 
evidence about an issue in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Given the language that the 
incapacitating events are "well over" 2 weeks' duration, 
the Board resolves the reasonable doubt in this matter in the 
Veteran's favor.  As a result, the Board finds that for the 
period from January 13, 2009, the Veteran's CFS signs and 
symptoms result in periods of incapacitation of at least six 
weeks' duration per year.  Accordingly, a 60 percent 
disability rating is warranted.  No higher rating is 
warranted because the rating for CFS higher than a 60 percent 
rating is a 100 percent rating and, as discussed above, the 
Veteran's CFS disability does not manifest in the criteria 
for a 100 percent rating.  

2.  CFS prior to January 13, 2009 

For the period prior to January 13, 2009, the Veteran was 
assigned a 10 percent rating for his CFS disability.  The 
criteria for a 100 percent rating and 60 percent rating were 
reproduced in section I.A.1., above.  For debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms: (1) which are nearly constant and 
restrict routine daily activities to 50 to 75 percent of the 
pre-illness level, a 40 percent rating is available; 
(2) which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year, a 40 percent rating is available; 
(3) which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
a 20 percent rating is available; (4) which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year, a 20 percent 
rating is available.  Diagnostic Code (DC) 6354, 38 C.F.R. 
§ 4.88b (numbered and reformatted to facilitate application 
to this Veteran's disability).  

There is no specific evidence concerning the amount of time 
in one year during which the Veteran was confined to bed rest 
under a physician's care.  Thus, the criteria for evaluations 
higher than 10 percent based on the duration of 
incapacitating events have not been established on this 
record.  

As for evidence of how much less the Veteran's capacity was 
for performing routine daily activities compared to his pre-
illness level, the record contains very little evidence 
relating to the first rating stage that is relevant to that 
determination.  There is an abundance of evidence from the 
Veteran about mistakes he made on the job due to cognitive 
impairment.  But the Veteran had stopped working by the time 
the claim was filed, so those incidents did not occur during 
the first rating stage.  In any event, the Veteran has been 
granted a total rating for compensation purposes due to 
individual unemployability so that considering his diminished 
occupational ability in evaluating his CFS disability would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  

The Veteran and other lay people providing statements in 
support of his claim often mentioned that he was very 
forgetful or that he had trouble concentrating, but those 
general statements were not accompanied with any statements 
as to how, or how often, that affected any activity.  See, 
e.g., April 1997 Lay Statement by C.C.  (girlfriend noted he 
had trouble concentrating and was forgetful); April 1997 Lay 
Statement by Veteran's Mother (he could not concentrate or 
remember simple things); December 1998 Georgetown University 
Research Project on Gulf War Illness Examination (Veteran 
reported to the Georgetown Research project that his fatigue 
impairs his ability to perform his activities of daily living 
but provided no details); October 1998 Statement by the 
Veteran (due to memory lapses, Veteran had trouble 
concentrating on what he was doing, forgetting what he was 
doing while doing it, doing very stupid things that he knew 
better than to do, going from one room back and forth trying 
to remember what he was going to do, and could not  think 
straight half the time, getting confused easily).  Those 
statements support the existence of the cognitive impairment 
symptom of the Veteran's CFS disability but do not provide 
specific enough information to determine the severity of the 
Veteran's CFS disability.  
There are some specific statements about the Veteran's daily 
activities that were affected.  The Veteran noted that 
sometimes he forgot to brush his teeth or he forgot whether 
he had brushed his teeth.  January 1998 Letter by Veteran.  
He also stated that when showering, he would forget whether 
he had already washed his feet.  April 1998 C&P Respiratory 
Examination.  He put shampoo in his hands to wash his hair 
but washed his face with it instead.  1998 List of Things the 
Veteran Forgot.  The Veteran would sometimes fail to turn off 
the burner on the stove.  June 1999 Decision by Social 
Security Administration; January 1998 Letter by Veteran.  
In one example, he mentioned that he dried a cast iron pot by 
putting it in the oven and forgot to go back and turn off the 
oven.  

The Veteran noted that he forgot to call the insurance 
company.  January 1998 Letter by Veteran.  No detail was 
provided about how often that happened and whether he 
ultimately remembered to do it.  He noted that he once wrote 
his age as 26 when he was really 27.  March 1998 Journal of 
Complaints by Veteran.  

The Veteran produced some statements about his difficulties 
in driving.  He was able to drive a car but he would put the 
car in reverse instead of drive, stop without a reason, or 
turn without knowing why.  March 1998 Journal of Complaints 
by Veteran.   

Finally, the Veteran reported that he would be on his way to 
do something and he would realize that he had forgotten what 
it was that he had wanted to do, so he would run around in 
circles trying to remember what he was going to do.  
January 1998 Letter by Veteran; 1998 List of Things the 
Veteran Forgot;   

There also is not much evidence about what daily activities 
the Veteran was engaged in, despite his CFS.  He presented 
testimony to the Social Security Administration that he daily 
watched television, took naps, and did not do much else 
during the day.  June 1999 Decision by Social Security 
Administration.  He explained that he tried to help out 
around the house by picking up leaves and taking out the 
garbage.  Id.  He did not go out socially except to 
occasionally visit an uncle.  Id.  
In an August VA examination, he explained that if he did 3 to 
4  hours of yard work, he would have to rest for 2 hours.  
April 1998 C&P Respiratory Examination.  In his leisure time, 
he liked to work on cars.  May 1997 Outpatient Mental Health 
Assessment.  

There is some evidence at the beginning of the rating period 
that he had domestic violence issues with his then-
girlfriend, was stalking her, and had been arrested because 
he destroyed some of her furniture.  December 1998 VA Gulf 
War Examination (Veteran incurred trauma to his left eye as a 
result of an altercation);   
May 1997 C&P Mental Disorders Examination (he has engaged in 
some domestic violence, smashing things in the house and has 
spent some time in jail); April 1997 Lay Statement by 
Veteran's Mother (had to provide bail for him several times 
and pay for property he had destroyed; he was stalking); 
May 1997 Outpatient Mental Health Assessment (police had been 
called four times in the year before the assessment for 
domestic violence because the Veteran had broken up furniture 
and was yelling; one of those times, he was arrested but his 
girlfriend dropped the charges).  He attended family 
counseling with his girlfriend.  May 1997 Outpatient Mental 
Health Assessment.  He broke up with that girlfriend in 
August 1997 and then lived alone for a while.  August 1997 
Mental Health Progress Note.  Thereafter, he fathered a child 
with one woman and married a different woman.  June 2007 C&P 
Mental Disorders Examination (during the last year, he got 
married; he has an 18 month old son from another 
relationship).  

Even if the Veteran's statements describing his cognitive 
impairment are all taken as credible, the Board finds that 
the record does not establish that his CFS symptoms were 
nearly constant.  While the Veteran would sometimes forget to 
brush his teeth or wash his feet or turn off a burner, his 
examples are not that he was no longer able to take a shower 
or brush his teeth because of the constant nature of the 
symptoms of his disability.  Rather, he provided examples of 
occasional times when he was performing daily activities at a 
level that was somewhat less efficient than his pre-illness 
level.  But the examples do not show that this was nearly 
constant.  Indeed, at times he was engaged in doing yard work 
for 3 to 4 hours at a time, working on cars, driving, 
attending counseling sessions, stalking a girlfriend, 
fathering a child with another, and getting married.  As a 
result, the record does not establish that the Veteran's 
symptoms were nearly constant and restricted his daily 
activities by less than 20 percent of his pre-illness level 
(required for a 20 percent rating) or restricted his daily 
activities by greater percentages (required for a 40 or 60 
percent rating).  

And in any event, during this first rating stage, the record 
shows that the Veteran tended to exaggerate his cognitive 
impairment.  Lay evidence can be provided by a person who has 
no specialized education, training, or experience, but who 
knows the facts or circumstances and conveys those matters 
that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2).  So, a lay person is competent to 
testify about symptomatology where the determinative issue is 
not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 
405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence); Layno 
v. Brown, 6 Vet. App. 465, 469-470 (1994) (lay testimony is 
competent when it regards features or symptoms or illness).  
A lay person would thus be competent to describe events where 
something was forgotten.  

Yet merely because a lay person is competent to provide 
evidence does not mean that such evidence is credible.  It is 
the responsibility of the Board to weigh the evidence and 
determine where to give credit and where to withhold the same 
and in so doing, the Board may accept some evidence and 
reject other evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Here, the 
observations of medical professionals show that the Veteran's 
focus on his cognitive impairment is not always consistent 
with objective evidence of his cognitive ability.  

Objective tests of his memory did not support his claims of 
severe memory problems.  April 1997 VA Neuropsychological 
Evaluation.  His score on the Revised Wechsler Adult 
Intelligence Scale (WAIS-R) provided no evidence for 
decreased intellectual efficiency above and beyond pre-morbid 
indicators.  The results of the General Neuropsychological 
Deficit Score (GNDS) test measuring cerebral dysfunction was 
equivocal because his score was within the normal range, but 
just below the cutoff for the mild range of impaired 
neuropsychological test performance.  And while four of nine 
general indicators of brain dysfunction were present, only 
one of the four most sensitive indicators of brain 
dysfunction were in the impaired range.  The Wechsler Memory 
Scale-Revised (WMS-R) indices revealed that tasks emphasizing 
attention and concentration were ones on which he tended to 
have better performance.  And the Auditory-Verbal Learning 
Test (AVLT) showed that while new information could interfere 
with his ability to recall what was previously learned, when 
recognition cues were given, he was able to recall 
previously-learned information at or above his normal level.  
Indeed, the results of the Minnesota Multiphasic Personality 
Inventory (MMPI-2) test indicated that the Veteran was 
suffering from emotional distress that he might tend to avoid 
by focussing on somatic functioning.  April 1997 VA 
Neuropsychological Evaluation.  

Based on that objective test data and the interview with the 
Veteran, the examiner concluded that the probability of 
cerebral dysfunction was not high, and if present, would be 
making only a mild impact on his functional capabilities.  He 
recommended that the Veteran be encouraged to enter into 
psychological treatment to learn ways to minimize negative 
situational stress.  April 1997 VA Neuropsychological 
Evaluation.  

Other examiners also found that the Veteran's subjective 
complaints of cognitive impairment did not match their 
clinical findings.  The Veteran provided an April 1998 C&P 
examiner with examples of how he was forgetful, but the 
examiner characterized those examples as "not particularly 
abnormal."  April 1998 C&P Respiratory Examination.  See 
also  May 1997 C&P Mental Disorders Examination (despite 
Veteran's complaint of poor memory, he was able to give me 
considerable past and present historical information and a 
list of events that he said illustrated his memory problems).  
The examiner noted that although the Veteran smoked a pack of 
cigarettes per day, he had never left a cigarette around the 
house to burn.  Moreover, when asked if he made lists or set 
timers to help him remember things, the Veteran had said no.  
And while the Veteran was claiming that he was having 
respiratory problems, the examiner concluded that there was 
no physical disability and the Veteran should be evaluated 
for whether he was experiencing panic attacks.  He suggested 
that the Veteran had hypochondriasis.  April 1998 C&P 
Respiratory Examination.  Indeed, when the Veteran was 
granted disability benefits from the Social Security 
Administration, the primary diagnosis was hypochondriases. 
March 1998 Determination of Disability by Social Security 
Administration.   (secondary diagnosis was arthralgias).    

These medical determinations were provided by competent 
medical professionals.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  And since their 
reports include logical rationale supported by their clinical 
findings, the Board finds that they are credible assessments 
and assigns them great weight.  And given these opinions that 
the Veteran's statements of cognitive impairment are not 
completely supported by objective testing, the Board assigns 
the Veteran's statements about his forgetfulness very little 
weight.  

In sum, given the Veteran's tendency to exaggerate his 
cognitive impairment and the lack of detailed evidence to 
establish either symptoms of CFS that were nearly constant or 
symptoms of CFS that wax and wane resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year, a rating higher than 10 percent for the 
period prior to January 13, 2009, is not warranted.  

3.  Other considerations 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  With respect to the first rating stage, the 
Veteran submitted much lay evidence as to his symptoms.  But 
when the relative credibility of the Veteran's statements are 
weighed against the medical evidence that he exaggerated his 
cognitive impairment, and the evidence of what he was able to 
do despite his CFS symptoms, the evidence against an 
increased rating outweighs that in favor.  As for the second 
rating stage, reasonable doubt was resolved in the Veteran's 
favor, granting him an increased rating to 60 percent for 
that period.  As for a rating higher than that, the Board 
finds the Veteran's statements of 100 percent disability and 
having to have his wife care for him to be less credible than 
his descriptions of how his CFS disability affected various 
activities.  When the credibility of the relative statements 
is considered, the evidence against a 100 percent rating is 
much greater than that in favor and there is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Referral for extraschedular consideration was not warranted 
in this case.  38 C.F.R. § 3.321(b)(1).  In cases regarding 
whether extraschedular consideration is warranted, the 
threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the 
rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 
(2008).  The record shows that the very symptoms manifested 
by the Veteran's CFS are included in the schedular rating 
criteria of Diagnostic Code 6354.  Diagnostic Code 6354 
(debilitating fatigue, cognitive impairments such as the 
inability to concentrate, forgetfulness, and confusion, or a 
combination of other signs and symptoms that restrict routine 
daily activities).  38 C.F.R. § 4.88b.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).  

B.  Joint disabilities 

1.  Schedular criteria 

The Veteran has been service connected for the painful 
disabilities of several joints.  The Schedule for Rating 
Disabilities does not contain a specific diagnostic code for 
arthralgia of multiple joints.  When an unlisted condition is 
encountered, the RO may assign a rating under a closely-
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  38 C.F.R. § 4.20.  

The RO properly applied the rating criteria of Diagnostic 
Code 5003, which are used in evaluating degenerative 
arthritis, hypertrophic arthritis, or osteoarthritis.  
38 C.F.R. § 4.71a (schedule for acute, subacute, or chronic 
diseases of the musculoskeletal system).  Those criteria 
evaluate the painful, and if severe enough, limited motion of 
diseased joints.  The criteria of Diagnostic Code 5003 are 
closely analogous to the disability of undiagnosed illness 
manifesting in joint pain because those criteria involve the 
same anatomical location (joints), symptomatology (pain), and 
functional limitation (decreased range of motion) as the 
undiagnosed illness.  

Application of other diagnostic codes of the musculoskeletal 
system are not appropriate on this record.  For example, the 
criteria for evaluating rheumatoid (atrophic) arthritis in 
Diagnostic Code 5002 and the criteria for evaluating 
fibromyalgia in Diagnostic Code 5025 both involve systemic 
signs and symptoms other than the joint pain.  In this case, 
since the Veteran's systemic symptoms of his undiagnosed 
illness have been rated under the criteria for chronic 
fatigue syndrome (for which objective evidence exists), if 
either DC 5002 or 5025 were used to evaluate the portion of 
the illness manifesting in joint pain, the disability would 
have separate ratings for the same systemic symptoms.  But VA 
regulations provide that pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided. 38 C.F.R. 
§ 4.14.  Thus, Diagnostic Code 5003, which focuses solely on 
the joint pain and functional limitation of joint pain, is 
the appropriate diagnostic code to be applied to this 
Veteran's service-connected disability.  

The Veteran's condition was rated by the RO under Diagnostic 
Code 5003 for the painful joints that were painful but had 
full range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the C&P examination revealed some limitation of 
motion of some of the joints, separate ratings were assigned 
to each knee and each shoulder.  The same criteria of 
Diagnostic Code 5003 is used to evaluate the limited motion 
of the joints in the separate ratings.  
Generally, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  If there is limitation of motion, 
but that degree of limitation would warrant a noncompensable 
rating under the criteria for a specific joint, then a 
10 percent rating is available for each major joint or group 
of minor joints affected by the limitation of motion.  If 
there is full range of motion of the joint, but that motion 
is painful, then a 10 percent rating is available for 
arthritic involvement of 2 or more major joints (or 2 or more 
minor joint groups).  If there are occasional incapacitating 
exacerbations in addition to the painful full range of 
motion, a 20 percent rating can be assigned.  Diagnostic Code 
(DC) 5003, 38 C.F.R. § 4.71a.  As relevant here, the knee, 
shoulder, and ankle are all considered major joints.  
38 C.F.R. § 4.45(f).  The cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae are considered groups of 
minor joints, ratable on parity with major joints.  Id.   

Full range of motion for the joints is shown in various 
illustration plates in 38 C.F.R. § 4.71a.  For the knee, full 
range of motion is from 0 degrees of extension to 140 degrees 
of flexion.  Plate II, 38 C.F.R. § 4.71a.  For the shoulder, 
forward elevation (flexion) and abduction both range from 0 
to 180 degrees and both external rotation and internal 
rotation range from 0 to 90 degrees.  Plate I, 38 C.F.R. 
§ 4.71a.  For the ankle, dorsiflexion ranges from 0 to 20 
degrees and plantar flexion ranges from 0 to 45 degrees.  
Plate II, 38 C.F.R. § 4.71a.  And for the thoracolumbar 
spine, flexion ranges from 0 to 90 degrees, extension ranges 
from 0 to 30 degrees, and the remaining types of motion (left 
lateral motion, right lateral motion, left rotation, and 
right rotation) all range from 0 to 30 degrees.  Plate V, 
38 C.F.R. § 4.71a.  

For the period prior to January 13, 2009, the evidence shows 
that the Veteran had full range of motion of both knees, both 
shoulders, both ankles, and all segments of his back but that 
motion was painful.  November 1999 Substantive Appeal (mother 
stated that his joints hurt all the time; they cracked and 
popped); December 1998 Georgetown University Research Project 
on Gulf War Illness Examination (full range of motion on all 
joints, no tenderness with tender point exam); October 1998 
Statement by the Veteran (my ankles, knees, hips, lower back, 
shoulders, elbows hurt like hell and crack and pop all the 
time; knees want to give out); SSA Form 4734-U8 (Residual 
Physical Functional Capacity Assessment) (May 1997 clinical 
notes showed range of motion within normal limits); 
April 1998 Michigan Medical Consultants (range of motion of 
joints of extremities is normal; Veteran had no difficulty in 
getting on and off the examination table; no difficulty heel 
and toe walking; no difficulty squatting; and no difficulty 
hopping; Veteran relates mainly discomfort in his knees but 
gets discomfort in other joints with activity; there was full 
range of motion of all joints);  May 1997 C&P General Medical 
Examination (full range of motion of joints in extremities 
and shoulders).  

As a result, the RO service connected the multiple 
arthralgias of the knees, shoulders, ankles and back and 
assigned a 20 percent rating which was assignable for the 
painful motion of 2 or more major joints or minor joint 
groups, with occasional incapacitating exacerbations in 
addition to the painful full range of motion.  As early as 
April 1997, X-rays showed that the Veteran had mild 
degenerative changes of the knees, but there was no evidence 
of limitation of motion of any of the joints until the 
January 2009 C&P examination.  Since the Veteran had no 
limitation of motion at all in any of his joints, no separate 
ratings are warranted and no higher schedular rating is 
available for the period prior to January 13, 2009.  

X-rays taken at the January 2009 C&P examination revealed 
that there were now degenerative changes in both of the 
Veteran's shoulders as well as his knees.  In addition, the 
clinical findings showed that the Veteran now has some 
limitation of motion in those joints.  Although normal 
flexion is from 0 to 140 degrees, the Veteran's range of 
flexion motion of the right knee was from 0 to 130 degrees 
and range of flexion motion of the left knee was from 0 to 
125 degrees.  He thus had full extension motion, but limited 
flexion motion of both knees.  Under Diagnostic Code 5260, a 
compensable rating is not available until there is knee 
flexion limited to 45 degrees.  But since the Veteran 
experiences noncompensable limited motion of each knee, and 
X-ray evidence shows that there are degenerative changes in 
each knee, the RO assigned a separate 10 percent rating for 
each knee.  Diagnostic Code 5003 provides for no higher 
rating for painful limitation of motion that is 
noncompensable under the criteria for evaluating the 
particular joint.  Thus, a higher schedular rating is not 
available under Diagnostic Code 5003 for each knee.  
January 2009 C&P Joints Exam.  

The analysis is the same for both shoulders.  With respect to 
the right shoulder, the range of motion was full with respect 
to flexion (0 to 180 degrees) and both internal and external 
rotation (0 to 90), but abduction measured from 0 to 130 
degrees, with normal abduction being from 0 to 180 degrees.  
With respect to the left shoulder, the Veteran did not have 
full range of motion for flexion (0 to 160 degrees), 
abduction (0 to 145 degrees), or either internal or external 
rotation (0 to 80 degrees).  Under the criteria for 
evaluating disabilities of the shoulder, however, compensable 
ratings are available only for:  abduction limited to 90 
degrees or less under DC 5201 and extension limited to 45 
degrees or more under DC 5207.  38 C.F.R. § 4.71a.  Since the 
Veteran had X-ray evidence of degenerative changes in each 
shoulder joint and painful limited motion of each shoulder 
joint that was noncompensable under the criteria for 
evaluating that joint, a 10 percent separate rating for each 
shoulder joint is assignable.  As Diagnostic Code 5003 
provides for no rating higher than 10 percent for painful 
limitation of joint motion that is noncompensable under the 
criteria for evaluating the particular joint, a higher 
schedular rating is not available under Diagnostic Code 5003 
for each shoulder joint.  January 2009 C&P Joints Exam.  

As for the right ankle and lumbar spine, no rating higher 
than the 20 percent rating for multiple arthralgias of those 
joints is warranted on this record for the period from 
January 13, 2009.  The X-ray evidence shows there are no 
degenerative changes of the right ankle or lumbar spine.  
With respect to the thoracolumbar spine, the range of motion 
was full for all types of motion:  forward flexion (0 to 90 
degrees), extension (0 to 30 degrees), left and right lateral 
motion (0 to 30 degrees each), and left and right rotation (0 
to 30 degrees each).  Thus, a separate rating for the low 
back is not warranted.  Similarly, for the right ankle, the 
Veteran has full range of plantar flexion motion (0 to 45 
degrees) and full range of dorsiflexion motion (0 to 20 
degrees).  Thus, with respect to the right ankle and lumbar 
spine, the painful full range of motion is appropriately 
rated as part of the multiple arthralgias disability.  The 
maximum rating for full range of painful motion of two or 
more joints is a 20 percent rating, which has already been 
assigned to the multiple arthralgias disability of the right 
ankle and lumbar spine.  

Thus, the Veteran has been assigned the maximum ratings 
available for his knees, shoulders, right ankle, and lumbar 
spine and no higher rating is warranted on this record.  

2.  Other considerations 

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  Id.  

For the period prior to January 13, 2009, there is no medical 
evidence that the Veteran lost functional ability due to 
pain, lack of strength, speed, coordination, or endurance.  
There are no lay statements with respect to strength, speed, 
coordination, or endurance.  The only lay evidence addresses 
the Veteran's pain. 

In the September 2003 notice of disagreement, the Veteran 
stated that his joint pain was constant and restricted 
activities 100 percent, with constant pain medication.  But 
the record shows that the Veteran took only 2 tablets of 500 
mg of Tylenol per day as needed.  And there are hardly any 
treatment records at all for his joints.  When he walked, he 
had a normal gait and walked without any assistive device.  
December 1998 VA Gulf War Examination (Veteran had a normal 
gait); April 1998 Michigan Medical Consultants (the Veteran 
walked normally without the use of an assistive device).  As 
for his claim that joint pain restricted his activities 100 
percent, the record shows that during this first rating 
stage, the Veteran visited family, did yard work, took out 
the garbage, worked on cars, drove a car, stalked his 
girlfriend, destroyed furniture, fathered a child, and got 
married.  His statement that his activities were restricted 
100 percent is thus inconsistent with other evidence in the 
record and therefore is not credible.  

In another statement, he stated all his joint hurt like hell 
and he was frequently in bed hardly able to move his arms or 
pick up a coffee cup without extreme pain and that he was 
unable to sleep due to his pain.  April 2006 Statement by 
Veteran.  But this statement is inconsistent with his chronic 
fatigue syndrome statements filled with information that he 
slept for 10 to 12 hours at a time.  As for how frequently he 
was unable to move his arms or pick up a coffee cup, the 
Board finds that the Veteran's broad statement does not 
establish that the 20 percent rating already assigned to his 
multiple arthralgia disability for the period prior to 
January 13, 2009, is inadequate.  After all, the Veteran was 
granted a 20 percent rating, rather than a 10 percent rating, 
under Diagnostic Code 5003 to compensate him for occasional 
exacerbations of joint pain.  The Board finds that a rating 
higher than that already assigned is not warranted on this 
record.  

For the period from January 13, 2009, the record establishes 
that the Veteran experiences loss of function due to the pain 
in his knees, shoulders, ankles, and back.  The January 2009 
C&P examiner determined that the Veteran experiences 
stiffness, weakness, incoordination, decreased speed of 
motion and lack of stamina of the joints that results in 
decreased ability in mobility, dexterity, lifting and 
carrying.  The Veteran  reported at that examination that he 
experienced weekly severe flare-ups of pain in his knees that 
lasted hours.  He stated he could stand for no more than a 
few minutes and was unable to walk for more than a few yards.  
January 2009 C&P Joints Examination.  

Yet, the examiner made no findings like that at the 
examination.  To the contrary, while the arthralgias 
prevented some activities of daily living (such as exercise, 
sports, and recreation), had a severe effect on chores, and 
had a mild effect on toileting, the Veteran's arthralgias had 
only a moderate effect on shopping, traveling, and driving, 
and had no effect at all on feeding, bathing, dressing, or 
grooming.  January 2009 C&P Joints Examination.  Since the 
Veteran's statement about his ability to stand and walk is 
inconsistent with his assessment of the effect of his 
arthralgias on his daily activities of living, the Board 
assigns it little weight.  

In any event, for this second rating stage, the Veteran is 
assigned a 20 percent rating for multiple arthralgias of the 
right ankle and lumbar spine, a 10 percent rating for the 
right knee, a 10 percent rating for the left knee, a 
10 percent rating for the right shoulder, and a 10 percent 
rating for the left shoulder.  Applying the bilateral factor 
and using the combined ratings table, for the period from 
January 13, 2009, the Veteran has been assigned a combined 
rating of 50 percent for his joint disabilities.  Given the 
functional limitations described in the C&P examination 
report, the Board finds that the assigned disability ratings 
adequately compensate the Veteran for his functional 
limitation due to his arthralgias and arthritis.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  But as discussed above, when the credibility 
of the Veteran's statements are taken into account, the 
evidence against the claim is much greater than that in favor 
and that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  

Neither does the Veteran qualify for extra-schedular 
consideration for his service-connected joint disabilities.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  But if the level of 
severity and symptomatology of the Veteran's service-
connected disability is compared to the established criteria 
found in the rating schedule and the schedular rating is 
adequate, no extra schedular rating is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Since the Veteran's 
complaints involve pain and functional limitation, as noted 
above, those are exactly the matters addressed in Diagnostic 
Code 5003.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
disability rating that was assigned following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, 
after service connection was granted, the Veteran was sent a 
March 2006 letter and an August 2006 letter, both of which 
provided notice of what evidence was necessary with respect 
to the rating criteria and the effective date of an award for 
service connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
obtaining his service treatment records, VA medical treatment 
records, disability claim records of the Social Security 
Administration, and the Gulf War examination records that had 
been requested by the Veteran, and by conducting two C&P 
examinations:  a May 1997 general medical examination that 
included a joints and spine examination, and a January 2009 
joints and spine examination.  

The C&P examination reports recorded the Veteran's 
complaints, medical history, occupational history, family 
history, and military history.  From the information in the 
report, each examiner reviewed the claims folder, made 
clinical findings, and provided information about the current 
severity of the Veteran's disabilities.  The RO sought a 
supplemental report from the January 2009 C&P examiner in 
order to obtain an opinion as to the relationship between the 
Veteran's arthralgias disability and the degenerative changes 
that were revealed in X-rays of his knees and shoulders.  The 
opinion was sufficient to support the grant of four separate 
ratings.  The Board finds no inadequacy in the C&P 
examination reports.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  

In the November 2008 remand by the Board, the RO was 
instructed to contact the Veteran to ask him to provide the 
names of all VA and non-VA health care providers who have 
treated him for his CFS and/or multiple arthralgia of the 
knees, shoulders, ankles, and back since service discharge.  
If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  

The RO's December 2008 letter to the Veteran asked him to 
send any treatment records pertinent to his claimed 
conditions, especially in the last 12 months.  The Veteran 
did not identify any further records and in his August 2008 
VA Form 9 (Appeal to Board of Veterans' Appeals), he 
specifically stated that VA has all evidence from 1994 until 
that time.  

In addition, the November 2008 remand required the RO to 
schedule the Veteran for a C&P examination to determine the 
current level of his CFS and arthralgia disabilities.  The 
following matters were to be addressed in the examination 
report:  (1) whether the claims folder had been reviewed; 
(2) whether and to what extent the Veteran's CFS restricts 
his daily activities and/or whether his disability results in 
periods of incapacitation of at least two weeks total 
duration per year; (3) how the Veteran's arthralgia impacts 
his daily activities; (4) the range of motion for the 
Veteran's knees, shoulders, ankles, and back and whether 
there was objective evidence of pain; (5) the extent of any 
incoordination, weakened movement and excess fatigability on 
use; and (6) the extent, if possible, the functional 
impairment due to incoordination, weakened movement, and 
excess fatigability on use should be assessed in terms of 
additional degrees of limitation of motion.  The first four 
requirements were clearly complied with.  As for the last two 
requirements, the examiner listed whether the impact on 
certain listed activities was none, mild, moderate, or 
severe, included a statement whether, after 3 sets of 
repetition of motion, there was additional limitation of 
motion, and reported the specific functional limitations 
identified by the Veteran.  The Board finds that that 
information, while terse, is nevertheless sufficient to 
determine the Veteran's disability ratings.  Thus, the RO 
substantially complied with the November 2008 remand 
instructions.  


ORDER

An initial disability rating in excess of 10 percent prior to 
January 13, 2009, for chronic fatigue syndrome is denied.  

An initial disability rating of 60 percent, and no higher, 
from January 13, 2009, for chronic fatigue syndrome is 
granted, subject to the criteria governing payment of 
monetary benefits.     

An initial disability rating in excess of 20 percent prior to 
January 13, 2009, for multiple arthralgias of the knees, 
shoulders, ankles and back (claimed as sore joints) is 
denied.   

An initial disability rating in excess of 20 percent from 
January 13, 2009, for multiple arthralgias of the right ankle 
and lumbar spine (previously also of the left ankle, knees 
and shoulders) (claimed as sore joints) is denied.    

An initial disability rating in excess of 10 percent from 
January 13, 2009, for degenerative changes of the right knee 
is denied.  

An initial disability rating in excess of 10 percent from 
January 13, 2009, for degenerative changes of the left knee 
is denied. 

An initial disability rating in excess of 10 percent from 
January 13, 2009, for degenerative changes of the right 
shoulder is denied. 

An initial disability rating in excess of 10 percent from 
January 13, 2009, for degenerative changes of the left 
shoulder is denied. 


REMAND

In November 2008, the Board remanded this appeal in order to 
obtain medical evidence of the current severity of the 
Veteran's disabilities.  With respect to the Veteran's left 
ankle, however, the record is not clear whether there are any 
degenerative changes in that joint.  

In the Tests portion of the January 2009 C&P examination 
report, the report shows that X-rays of both ankles were 
ordered.  But the test results included in the C&P 
examination report contain X-ray findings only with respect 
to the right ankle.  It is not clear whether the X-ray report 
for the left ankle was not included in the C&P examination 
report or whether a left ankle X-ray was not taken.  But 
since the existence of degenerative changes of the left ankle 
might warrant a separate rating for the left ankle, the 
RO/AMC should obtain an X-ray report of the left ankle.  If a 
determination whether a separate rating should be assigned 
cannot be made without an examination, then the Veteran 
should be scheduled for an appropriate examination to 
determine whether there are degenerative changes of the left 
ankle resulting in limited motion.  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain an X-ray 
report of the Veteran's left ankle and 
associate it with the Veteran's claims 
folder.  If a report exists for a 
January 2009 X-ray of the Veteran's left 
ankle, associate it with the Veteran's 
claims folder.  If not, make arrangements 
to schedule the Veteran for an X-ray of 
his left ankle and associate a copy of the 
X-ray report with the Veteran's claims 
folder. 

2.  Thereafter, readjudicate the claim.  
If an examination of the Veteran's left 
ankle is necessary to determine whether a 
separate compensable rating is warranted, 
the Veteran should be scheduled for an 
examination. 

If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

 

____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


